272 Wis. 2d 143 (2004)
2004 WI 71
682 N.W.2d 326
In the Matter of Disciplinary Proceedings Against Joseph F. Paulus, Attorney at Law:
Office of Lawyer Regulation, Complainant,
v.
Joseph F. Paulus, Respondent.
No. 04-1421-D.
Supreme Court of Wisconsin.
Decided June 8, 2004.
The Court entered the following order on this date:
Attorney Joseph F. Paulus has filed a petition for consensual license revocation under SCR 22.19. Attorney Paulus is currently the subject of an Office of Lawyer Regulation (OLR) misconduct investigation. Attorney Paulus submits that under SCR 22.19(2) he *144 cannot successfully defend himself against the misconduct allegations, which include his guilty plea to a federal count of accepting bribes totaling approximately $48,050 while holding the office of Winnebago County District Attorney, in exchange for benefits to defendants, including the dismissal or reduction of charges, return of seized property, and a request that another District Attorney give lenient treatment to a defendant and an additional federal count of filing a 1999 Form 1040 income tax return on which Paulus knowingly underreported his income for that year. Paulus's conduct in accepting bribes in public office, making misrepresentations to the court, and filing a knowingly false income tax return would be in violation of SCR 20:1.7(b), conflict of interest; SCR 20:3.3, making a false statement of fact or law to a tribunal; SCR 20:8.4(b), committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness and fitness as a lawyer; and SCR 20:8.4(c), engaging in conduct involving dishonesty, fraud, deceit or misrepresentation. On April 26, 2004, pursuant to a plea agreement, Paulus entered guilty pleas to both federal counts. As a part of the plea agreement, he agreed to voluntarily surrender his license to practice law in all jurisdictions by the date of sentencing. He is currently awaiting sentencing.
The OLR supports Attorney Paulus's petition for consensual license revocation.
IT IS ORDERED that the petition for consensual license revocation is granted.
IT IS FURTHER ORDERED that the license of Joseph F. Paulus to practice law in Wisconsin is revoked effective the date of this order.
*145 IT IS FURTHER ORDERED that Joseph F. Paulus shall comply with the requirements of SCR 22.26 relating to activities following revocation.